Atkinson, J.
1. “This being the first grant of a new trial, and the verdict not having been demanded absolutely by the evidence, this court, without undertaking to make any adjudication with respect to the reason assigned by the trial judge as the basis of his action, will affirm the judgment. Civil Code, § 5585; Cox v. Grady, 132 Ga. 368 (64 S. E. 262); McCain v. College Park, 112 Ga. 701 (37 S. E. 971); Brantley Co. v. Bank of Waycross, Id. 532 (37 S. E. 737); Harvey v. Bowles, Id. 363 (37 S. E. 363); Weinkle v. Brunswick R. Co., 107 Ga. 367 (33 S. E. 471); Macon Street R. Co. v. Jones, 116 Ga. 351 (42 S. E. 468); Allen v. Lumpkin, Id. 777 (43 S. E. 54). . . This rule applies although the judge who presided at the trial may have ceased to hold office before the hearing of the motion for new trial, and it was passed on by his successor.” Van Giesen v. Queen Insurance Co., 132 Ga. 515 (64 S. E. 456); Purser v. Thompson, 135 Ga. 732 (70 S. E. 569); Ballenger v. Ballenger, 147 Ga. 351 (94 S. E. 237); Cowart v. Strickland, 149 Ga. 397 (6) (100 S. E. 447, 7 A. L. R. 1110); Rowe Motor Express Co. v. Twiggs County, 152 Ga. 548 (110 S. E. 303).
2. The request to review and overrule the foregoing decisions, and other decisions following them, on the ground that they are not in accordance with the proper construction of § 5585 of the Civil Code (1910), is denied. Judgment affirmed.

All the Justices concur.

8. P. Cain and Pope & Bennet, for plaintiff in error.
Ira Carlisle, M. L. Ledford, and Titus & Delete, contra.